Citation Nr: 0103833	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  94-38 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 
1993, for the assignment of a 30 percent evaluation for 
migraine headaches, with a history of post-concussion 
headaches.

2.  Entitlement to an effective date earlier than February 
24, 1988, for the assignment of a 40 percent rating for right 
footdrop, secondary to injury, with pes cavus, hallux valgus, 
and hammertoes.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to January 
1977 and from August 1977 to May 1980.

By its decision of February 3, 1999, the Board of Veterans' 
Appeals (Board) modified the effective date previously 
assigned for the veteran's service-connected headaches, with 
a history of post-concussion headaches, from December 10, 
1993, to June 30, 1993.  As well, entitlement to an effective 
date earlier than February 24, 1988, for a 40 percent rating 
for right footdrop, secondary to injury, with pes cavus, 
hallux valgus, and hammertoes, was denied.  An appeal 
followed to the United States Court of Appeals for Veterans 
Claims (Court), and the parties to the appeal through a joint 
motion moved the Court in August 2000 to vacate and remand 
the Board's decision as it related to the aforementioned 
effective date matters.  The principal reasons set forth in 
the motion were that the Board had failed to consider the 
February 1996 testimony of the veteran regarding the 
frequency and severity of his headaches since his last 
discharge from service, and that the Board, while noting that 
right footdrop was not first objectively shown until February 
1988, failed to discuss alternative means outlined in 
38 C.F.R. § 4.63 which permit the assignment of a 40 percent 
evaluation for the veteran's service-connected right footdrop 
from an earlier point in time.  Such motion was granted by 
the Court in its order of September 1, 2000, vacating and 
remanding that portion of the Board decision denying an 
effective date earlier than June 30, 1993, for a 30 percent 
rating for headaches, and the entirety of the Board's action 
regarding the effective date for the 40 percent rating for 
right footdrop.

Upon return of the case to the Board, the attorney that 
represented the veteran before the Board was contacted in 
writing in early October 2000 in order to determine whether 
he would continue to represent the veteran before VA.  In 
return correspondence, dated later in October 2000, the 
attorney indicated that he would continue to represent the 
veteran before VA in these matters.  As well, it was reported 
that the veteran had no further evidence to submit and it was 
requested that the case be submitted for adjudication.

The issue of the veteran's entitlement to an effective date 
earlier than February 24, 1988, for the assignment of a 40 
percent rating for right footdrop, secondary to injury, with 
pes cavus, hallux valgus, and hammertoes, is addressed in the 
Remand portion of this document.


FINDINGS OF FACT

1.  Service connection for headaches was granted by the Board 
in its decision of March 1993, wherein it was determined that 
a prior RO denial of service connection for headaches in 
February 1981 was the product of clear and unmistakable 
error; the RO effected the Board's decision in April 1993, 
assigning a 10 percent rating from June 1, 1980.  An appeal 
followed as to the rating assigned.

2.  Pursuant to a decision by the RO's hearing officer that a 
rating increase to 30 percent for headaches was warranted, 
the RO in May 1994 assigned an effective date of December 10, 
1993, for the 30 percent rating for migraine headaches with a 
history of post-concussion headaches under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8199-8100.  

3.  The Board in its decision of February 3, 1999, assigned 
an effective date of June 30, 1993, for the 30 percent rating 
for the veteran's service-connected migraine headaches.

4.  Beginning September 28, 1988, but no earlier, it was 
first credibly shown that there was disability present 
equivalent to that contemplated by the 30 percent rating; 
i.e., characteristic prostrating attacks occurring on an 
average of once a month over the last several months.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
September 28, 1988, but none earlier, for a 30 percent 
evaluation for migraine headaches, with a history of post-
concussion headaches, have been met.  38 U.S.C.A. §§ 1155, 
5110(b)(2); 38 C.F.R. §§ 3.321, 3.400(o)(2), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.124a, Diagnostic Code 8199-8100 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No.106-475, 114 Stat. 
2096.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, 
114 Stat. 2096, (VCAA or the Act) which made several 
amendments to the law governing VA claims.  Specifically, the 
Act made several changes to chapter 51 of title 38, United 
States Code.  It added a new section 5100, which defines 
"claimant" as any individual applying for, or submitting a 
claim for, any VA benefit.  Pub. L. No.106-475, § 2, 114 
Stat. at 2096.  It transferred from section 5103(a) to 
section 5102(b) a provision imposing on VA a duty to notify a 
claimant of the evidence necessary to complete an incomplete 
application, changing the word "evidence" to "information."  
Id. § 3(a), at 2096.  It revised section 5103 to impose on 
VA, upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Id. 
§ 3(a), at 2096-97.  It also added a new section 5103A, which 
defines VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim, and eliminated from 
section 5107(a) the necessity of submitting a well-grounded 
claim to trigger the duty to assist.  Id. §§ 3(a), 4, at 
2097-98.  In addition, it revised section 5107(a) to provide 
only that, except as otherwise provided, a claimant is 
responsible for presenting and supporting a claim.  Id. § 4, 
at 2098.

The change in the law during the pendency of this appeal 
presents the question of whether consideration of the merits 
of this claim pursuant to the VCAA would result in any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  With respect to this claim for an earlier 
effective date for a 30 percent rating for headaches, the 
undersigned finds that the veteran's application is complete 
and, hence, there is no duty to notify him of the need to 
submit any information, inclusive of medical or lay evidence, 
necessary to substantiate the claim in question.  The veteran 
does not specifically request assistance in obtaining any 
particular item(s) of evidence, nor does he argue that the 
evidence developed to date is otherwise insufficient as to 
preclude the Board from proceeding to a merits-based 
adjudication.  As no prejudice is found to result, a remand 
to the RO for further rating action and issuance of notice of 
the new law is deemed to be unnecessary.  See Bernard, supra.  

The effective date for a grant of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within the one-year period from such 
date; otherwise the earliest effective date assignable is the 
date of receipt of the claim for increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In oral and written statements made by and on behalf of the 
veteran, it is argued that the effective date to be assigned 
for a 30 percent rating for his service-connected headaches 
should be one-year prior to the date on which he submitted a 
claim for service connection for headaches.  He points out 
that, from his perspective, such grant of service connection 
was effected by the RO in March 1993 on the basis of a 
favorable decision of the Army Board for Correction of 
Military Records in 1986, nullifying his discharge from 
active duty in April 1980 due to the fact that he was 
physically unfit to perform the duties of his office, rank, 
or grade by a loss of visual acuity caused by a retinal 
detachment.  On appeal to the Court, he specifically argued 
in his joint motion that the Board had failed to consider 
testimony offered by him at an RO hearing in February 1996, 
to the effect that he was bothered by constant, severe 
headaches from the time of his last separation from active 
service, and as such, the 30 percent rating in effect from 
June 1993 should be made effective from the date of onset of 
his severe headaches.

The record reflects that, by its decision of March 1993, 
entitlement of the veteran to service connection for 
headaches was established by the Board.  It was therein found 
that the RO's denial of service connection for headaches in 
February 1981 had been clearly and unmistakably erroneous and 
that a grant of service connection for headaches was 
warranted.  (Parenthetically, it is noted that the veteran in 
his substantive appeal submitted in advance of the Board's 
March 1993 decision referenced various medical records 
relating to his treatment for headaches in service and 
thereafter, all of which are now on file, notwithstanding the 
Board's reference to the contrary in its March 1993 
decision.)  The RO effected the Board's action in its rating 
decision of April 1993, wherein a 10 percent evaluation was 
assigned for post-concussion headaches under Diagnostic Code 
(DC) 8045-9304 from June 1, 1980.  An appeal as to the 
percentage of disability assigned for headaches was entered 
in June 1993, and following hearings in July 1993 and 
February 1994, the RO's hearing officer determined in May 
1994 that an increase in the rating to 30 percent under DC 
8199-8100 was warranted.  The RO by its rating decision of 
May 1994 assigned an effective date of December 10, 1993, for 
the 30 percent rating for migraine headaches with a history 
of post-concussion headaches under DC 8199-8100.  Such was 
followed by entry of a notice of disagreement in September 
1995, well in excess of the one-year period from the date of 
notice of the assignment of the 30 percent rating, in which 
the veteran challenged the effective date assigned for the 30 
percent evaluation.  While a jurisdictional issue is thus 
raised, it is noted that the parties to the appeal before the 
Court, as well as the Court in its September 2000 order, 
considered only the merits of the issue presented.  As that 
is the law of the case, see Chisem v. Gober, 10 Vet. App. 526 
(1995), further consideration of the jurisdictional aspects 
is unnecessary and, based on the above-cited procedural 
history, the question thus presented by this appeal is 
whether the veteran's headaches were 30 percent disabling at 
a point in time during the period from June 1, 1980, to June 
29, 1993, inclusive, considering all of the evidence, 
including the veteran's February 1996 hearing testimony, in 
conjunction with all pertinent rating criteria.  

Under DC 8100 pertaining to migraines, characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, warrant a 30 percent rating.  
38 C.F.R. § 4.124a, DC 8100, as in effect since June 9, 1953.

Contrary to the veteran's assertion that the grant of service 
connection for headaches, as effected by the Board in March 
1993, was the result of new and material evidence due to a 
correction of his military records, that is not shown to be 
the case.  Accordingly, his argument that the effective date 
to be assigned for his 30 percent rating is controlled by 
38 U.S.C.A. § 5110(h)(1) is without merit.

Of the evidence on file, it is shown that the veteran was 
treated in service on several occasions for complaints of 
headaches, the severity of which are not described in any 
detail.  It was noted by the veteran in a report of medical 
history compiled in October 1979 that he then or previously 
had frequent or severe headaches.  An assessment of headaches 
was entered in April 1980.  

Following service, there are but scant references by medical 
professionals regarding the severity of the veteran's 
headaches.  In May 1980 correspondence, a private eye surgeon 
referenced a medical history of VA treatment, otherwise 
unsubstantiated by the evidence on file, of migraine 
headaches due to ocular syndromes.  A VA neuropsychiatric 
examiner in May 1980 noted the veteran's complaint of 
infrequent or occasional headaches occurring about once a 
year in the right temple.  Such headaches were noted to last 
two days and be characterized by sharp pain.  The pain was 
noted to radiate to the neck; nausea or vomiting was not 
associated therewith.  The diagnosis was of residuals of 
post-concussion headaches.

Testimony of the veteran at an RO hearing in February 1981 
was that he was experiencing headaches once in a while, with 
two headaches occurring in the prior six months and lasting 
one to one-and-one-half days.  According to the veteran, 
fewer headaches were occurring at that time than in the past.  
No current treatment for headaches was noted and no work 
reportedly had been missed because of headaches.  

In May 1983, the veteran sought VA outpatient treatment for a 
variety of symptoms, including headaches in association with 
viewing an arc of light over the left eye.  The assessment 
was of sinus headaches.  When seen as an outpatient in early 
May 1985, he related a four-week history of dizziness and 
headaches.  He was then referred for evaluation, and upon VA 
hospital admission several days later, he voiced a complaint 
of a dull aching in the back of his head, but with no true 
headache or pain; other symptoms included poor balance with 
falling to the right side, neck pain, and visual difficulty.  
The diagnoses were of spastic paraparesis of undetermined 
etiology and rule out multiple sclerosis.  When seen by VA on 
an outpatient basis in August 1986, there was noted to be a 
history and current complaint involving migraine headaches; 
no pertinent findings or diagnoses were recorded.

On admission to a private hospital in July 1987, there was 
noted to be a complaint of headaches.  In March 1988, the 
veteran complained of increasing headaches; the assessment 
was of sinusitis.  On a VA medical examination in August 
1988, a complaint of a daily headache since 1976 was voiced; 
no relevant clinical findings were offered.  When examined by 
a clinical psychologist at the request of the Social Security 
Administration (SSA) on September 28, 1988, the veteran's 
spouse noted that the veteran had headaches which were so 
severe at times that he was unable to do anything but lay 
down.  The intensity of the pain at times was noted to reduce 
the veteran to tears and cause him to pass out.  Pertinent 
findings or diagnoses were not set forth.  

In November 1988 testimony, his headaches were described as 
constant and eased only by use of prescribed pain medication.  
In further testimony offered in March 1989, the veteran 
described in-service headaches and that he was currently 
experiencing repeated headaches.  

In August 1989, the veteran was hospitalized for evaluation 
of a complaint of chest pain starting two days earlier, with 
radiation to the neck and headache.  Pertinent findings as to 
the frequency or severity of his headaches were not recorded.

Information supplied by the SSA, including a copy of a May 
1990 decision of an Administrative Law Judge, indicates that 
the veteran was found entitled to SSA disability benefits 
effective from August 1987 on the basis of disabilities other 
than headaches.  That determination was based on a finding 
that the veteran has last been gainfully employed as a 
security guard during the period from March 1986 to August 
1987.

At a Board hearing in November 1990, the veteran reported 
that he had been having headaches ever since he fell from a 
tank in service, that they were of a constant frequency, and 
that various medications had been utilized in an effort to 
reduce or eliminate them.

On a VA medical examination in January 1991, the veteran 
reported having suffered from headaches since 1976.  Findings 
or a diagnosis relating thereto were not recorded.  

At a July 1993 hearing, the veteran and his spouse testified 
that the veteran had daily headaches which were of such 
severity as to cause ocular occurrences and to cause him to 
retire to bed.  It was further noted that he was taking 
Inderal three times daily, which alleviated his headaches.  

In a report, dated in October 1993, a private neurologist 
noted that he had first examined the veteran on June 30, 
1993, for evaluation of recurrent headaches occurring at a 
frequency of approximately two to three a week.  His 
headaches were by history of a moderate and, at times, 
incapacitating intensity.  Some rather vague visual 
phenomena, in addition to nausea and vomiting, were described 
to be associated with his headaches.  Prior treatment was 
noted to include use of Midrin and Cafergot.  Specific 
clinical findings or diagnoses relating to headaches were not 
offered.

On a VA medical examination in November 1993, a complaint of 
chronic cephalgia with intermittent nausea and photophobic-
type involvement was set forth.  Although no pertinent 
findings were noted on physical examination, the pertinent 
diagnosis was of vascular cephalgia.

In February 1994 testimony, rating of the veteran's headache 
disorder under DC 8100 was requested and it was noted that 
that they were occurring two to three times weekly and were 
extremely debilitating, with associated light sensitivity, 
nausea, vomiting, and dizziness.  Use of Cardizem for their 
control was noted.  In a February 1996 hearing before RO 
personnel, the veteran replied in the affirmative when asked 
if he were claiming that his headaches remained constant and 
debilitating from the time of his discharge from military 
service until 1993.  He further described his headaches as 
severe during the aforementioned period.  

On review of the foregoing, the undersigned notes that data 
from medical professionals fail to depict clearly the degree 
of severity of the veteran's headaches prior to June 1993.  
That notwithstanding, and inasmuch as the rating criteria for 
headaches are somewhat subjective, consideration of the 
veteran's complaints in concert with DC 8100 for the rating 
of migraines is necessitated.  While the veteran was 
diagnosed with migraines in service, that diagnosis alone, 
contrary to the veteran's argument, is an insufficient 
indication of the severity of the migraines.  It must be 
remembered that DC 8100 rates migraines at levels from 0 to 
50 percent.  See 38 C.F.R. § 4.124a, DC 8100.  Moreover, as 
the effective date of the grant of service connection was 
June 1, 1980, it is necessarily the degree of severity shown 
on that date and prior to June 30, 1993, that is dispositive.  

Here, the veteran in June 1980 communicated that his 
headaches were occurring at a rate and severity far less than 
required for a 30 percent rating.  In sworn testimony in 
February 1981, he reiterated that his headaches were 
occurring at a rate of two every six months.  The foregoing 
conflict directly with his later statements and hearing 
testimony and those of his spouse, to the effect that he had 
experienced daily, severe headaches since 1976.  To that 
extent, the undersigned rejects the descriptions of the 
frequency and severity of the veteran's headaches offered by 
and on his behalf prior to September 1988 as inconsistent.  
However, beginning on September 28, 1988, the veteran's 
spouse furnished to an examining psychologist a credible 
account of headaches warranting the assignment of a 30 
percent rating and the frequency and severity of his 
headaches were thereafter described by the veteran and his 
spouse in similar terms on a consistent basis.  Accordingly, 
it is concluded that, by operation of 38 U.S.C.A. § 5110(b) 
and 38 C.F.R. § 3.400(o), the earliest effective date 
assignable for a 30 percent rating under DC 8100 for the 
veteran's service-connected headaches is September 28, 1988.

As for the question of whether alternate rating criteria 
provide a basis for the assignment of an effective date 
earlier than September 28, 1988, it is noted that the record 
demonstrates that the veteran's headaches are the predominant 
manifestation of the disability in question, and he does not 
contend otherwise.  Under DC 8045, where there is brain 
disease due to trauma, with purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, rating will 
be effected under the DCs specifically dealing with such 
disabilities, with citation of a hyphenated DC.  38 C.F.R. 
§ 4.124a, DC 8045.  Purely subjective complaints, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under DC 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under DC 9304 are not assignable in the absence 
of a diagnosis of multi-infarct dementia associated with 
brain trauma.  Id.  The record in this case does not identify 
the existence of multi-infarct dementia associated with brain 
trauma, with such related disabilities, as hemiplegia, 
epileptiform seizures, or facial nerve paralysis, and as 
well, there is no showing of associated delirium, dementia, 
or an amnestic or other related cognitive disorders, as would 
warrant rating under 38 C.F.R. §§ 4.126, 4.130 (2000).

As it is not shown that an effective date earlier than 
September 28, 1988, is assignable for a 30 percent schedular 
rating for headaches, there remains for consideration the 
question of whether it may reasonably be concluded that an 
extraschedular evaluation of 30 percent was warranted prior 
thereto.  See 38 C.F.R. § 3.321(b); see also, Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Such matter requires 
consideration of whether the veteran's service-connected 
headaches were, prior to September 1988, productive of a 
marked interference with employment or otherwise necessitated 
frequent periods of hospital care, thus rendering inadequate 
the regular schedular standards.  Id.  In this regard, the 
undersigned notes that the record does not identify a marked 
interference with employment or frequent periods of hospital 
care due exclusively to headaches prior to September 1988.  
Thus, referral to the RO for those actions outlined in 
38 C.F.R. § 3.321(b) is unnecessary.


ORDER

An effective date of September 28, 1988, but none earlier, 
for a 30 percent rating for migraine headaches, with a 
history of post-concussion headaches, is granted, subject to 
those provisions governing the payment of monetary benefits.


REMAND

Service connection for residuals of an injury to the right 
foot with pes cavus was established by rating action of the 
RO in July 1981, with assignment of a 10 percent evaluation 
therefor.  Subsequent actions of the RO resulted in an 
increase in such rating, culminating in entry of a decision 
in August 1989 by the RO's hearing officer that a 40 percent 
rating was for assignment for the right foot disorder, based 
on the presence of footdrop.  By rating decision in October 
1989, a 40 percent rating was assigned for right foot drop, 
secondary to an injury, with pes cavus, effective from 
October 26, 1988, under DC 5167.  Further rating action in 
December 1989 yielded a change in the effective date to 
February 24, 1988, the date of a VA record of outpatient 
treatment that the RO determined was the initial date on 
which right footdrop was first medically shown.

The issue of the veteran's entitlement to an effective date 
earlier than February 24, 1988, for the assignment of a 40 
percent rating for right footdrop, secondary to injury, with 
pes cavus, hallux valgus, and hammertoes, is one requiring 
additional assistance to the veteran pursuant to the Board's 
duty-to-assist obligation set forth in the VCAA.  
Specifically, the parties to the appeal before the Court 
sought a remand so that all of the criteria outlined in 
38 C.F.R. § 4.63 pertaining to the loss of use of a foot be 
considered.  Such regulation is as follows:

Loss of use of a hand or a foot, for the purpose 
of special monthly compensation, will be held to 
exist when no effective function remains other 
than that which would be equally well served by 
an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the 
basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or 
of balance and propulsion, etc., in the case of 
the foot, could be accomplished equally well by 
an amputation stump with prosthesis. 

    (a) Extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the 
lower extremity of three and one-half inches (8.9 
cms.) or more, will be taken as loss of use of 
the hand or foot involved.

    (b) Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic 
changes including trophic and circulatory 
disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be 
taken as loss of use of the foot.

38 C.F.R. § 4.63 (2000).

No medical professional has to date reviewed the record for 
the purpose of determining whether the criteria of 38 C.F.R. 
§ 4.63 have been met at a point prior to February 24, 1998.  
As it is the law of the case that such regulation be 
considered in its entirety in determining the outcome of the 
effective date issue presented, it is found to be advisable 
to seek further medical input as to the foregoing, prior to 
entry of a final administrative decision.  In addition, with 
the advent of the VCAA, actions to ensure compliance with its 
requirements must likewise be effected.

Accordingly, this portion of the veteran's appeal is REMANDED 
to the RO for completion of the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to the Veterans Benefits 
Administration Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran 
through his attorney for the purpose of 
advising him of his right to submit any 
additional evidence or argument in 
support of the veteran's entitlement to 
an effective date earlier than February 
24, 1988, for the assignment of a 40 
percent rating for right footdrop, 
secondary to injury, with pes cavus, 
hallux valgus, and hammertoes, including 
evidence that the criteria of 38 C.F.R. 
§ 4.63 were met at a point prior to 
February 24, 1998. 

3.  The RO should arrange for the 
entirety of the veteran's claims folder 
to be forwarded to a VA physician who 
specializes in orthopedics for review.  
Such physician is to be asked to provide 
a professional opinion, with a full 
supporting rationale, with respect to the 
following:  

(a)  At what point in time 
prior to February 24, 1988, if 
any, is there shown to be no 
effective function of the right 
foot remaining other than that 
which would be equally well 
served by an amputation stump 
at the site of election below 
the knee with use of a suitable 
prosthetic appliance?  Such a 
determination must be made on 
the basis of the actual 
remaining function of the foot, 
and whether the acts of balance 
and propulsion, etc., could be 
accomplished equally well by an 
amputation stump with 
prosthesis. 

(b)  At what point in time 
prior to February 24, 1988, if 
any, is there shown to be 
extremely unfavorable, complete 
ankylosis of the right knee, or 
complete ankylosis of two major 
joints of the right lower 
extremity, or shortening of the 
lower extremity of three and 
one-half inches (8.9 cms.) or 
more?

(c)  At what point in time 
prior to February 24, 1998, if 
any, is there shown to be 
complete paralysis of the 
external popliteal nerve 
(common peroneal) and 
consequent, right footdrop, 
accompanied by characteristic 
organic changes including 
trophic and circulatory 
disturbances and other 
concomitants confirmatory of 
complete paralysis of this 
nerve?

4.  Lastly, the RO should adjudicate the 
merits of the veteran's claim of 
entitlement to an effective date earlier 
than February 24, 1988, for the assignment 
of a 40 percent rating for right footdrop, 
secondary to injury, with pes cavus, 
hallux valgus, and hammertoes, based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

Complete compliance with the remand directives is required.  
See Stegall v. West, 11 Vet. App. 268 (1998).  As well, this 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
or the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 


